Case 19-30166-bjh11 Doc 130 Filed 05/10/19           Entered 05/10/19 09:34:12   Page 1 of 3



Christopher J. Moser, Esq.
John Paul Stanford, Esq.
Quilling, Selander, Lownds, Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 (Telephone)
(214) 871-2111 (Facsimile)

Attorneys for Chapter 11 Trustee


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                §              CASE NO. 19-30166
                                      §
SHOE SHIELDS LLC, et al.              §              CHAPTER 11
                                      §
DEBTOR                                §              Jointly Administered

      OBJECTION TO PROOF OF CLAIM NO. 6 OF ROOF PROS DALLAS, INC.

                          30-Day Negative Notice – LBR 9007(c):

         NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
         RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
         BANKRUPTCY COURT AT 1100 COMMERCE STREET, ROOM 1254,
         DALLAS, TEXAS 75242-1496 BEFORE CLOSE OF BUSINESS ON JUNE 10,
         2019, WHICH IS AT LEAST 30 DAYS FROM THE DATE OF SERVICE
         HEREOF.

         ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
         CLERK, AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE
         MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN.
         IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH NOTICE
         ONLY TO THE OBJECTING PARTY.

         IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
         REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
         UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
         THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

TO THE HONORABLE BARBARA J. HOUSER, U.S. BANKRUPTCY JUDGE:




                                             1
Case 19-30166-bjh11 Doc 130 Filed 05/10/19             Entered 05/10/19 09:34:12        Page 2 of 3



       Christopher J. Moser, Chapter 11 Trustee ("Trustee") of the bankruptcy estate of Shoe

Shields, LLC objects to Proof of Claim No. 6 filed by Roof Pros Dallas, Inc. as follows:

       1.      On May 7, 2019, Roof Pros of Dallas, Inc. (“Roof Pros”) filed Proof of Claim No. 6

as a secured claim in the amount of $2,080.00 and an unsecured claim in the amount of $8,140.00. A

true and correct copy of the claim is attached hereto as Exhibit “A”.

       2.      Trustee objects to the claim for the reason that the $2,080.00 security deposit

constituting the secured portion of the claim has already been applied to the outstanding debt. Thus,

it is not a secured claim under §506(a) of the Bankruptcy Code.

       3.      Trustee requests that Claim No. 6 be disallowed as a secured claim but allowed as a

general unsecured claim in the amount of $8,140.00.

       WHEREFORE, PREMISES CONSIDERED Trustee prays that this Court enter an order

disallowing the secured claim and that Trustee be granted such other and further relief to which he

may be justly entitled.

                                              Respectfully submitted,

                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201-4240
                                              (214) 880-1805 (Telephone)
                                              (214) 871-2111 (Facsimile)
                                              cmoser@qslwm.com (Email)

                                              By:     /s/ Christopher J. Moser
                                                     Christopher J. Moser

                                              ATTORNEYS FOR TRUSTEE




                                                 2
Case 19-30166-bjh11 Doc 130 Filed 05/10/19             Entered 05/10/19 09:34:12         Page 3 of 3



    TRUSTEE’S DECLARATION UNDER LOCAL BANKRUPTCY RULE 3007(a)(2)

       I, Christopher J. Moser, the Chapter 11 Trustee in the above case, hereby declare under
penalty of perjury that I have read the foregoing Objection and that the factual allegations made in
such Objection are true and correct to the best of my knowledge, information and belief.

       Date: May 10, 2019                              /s/ Christopher J. Moser



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
electronic transmission via the CM/ECF system upon all parties registered to receive electronic
notice in this bankruptcy case, and via regular U.S. mail, postage prepaid, on the parties listed below
this 10th day of May 2019:

Office of the U.S. Trustee
1100 Commerce Street, Room 976                         Patrick J. Schurr, Esq.
Dallas, Texas 75242                                    Scheef & Stone
                                                       2601 Network Boulevard, Suite 102
Shoe Shields, LLC                                      Frisco, Texas 75034
4950 Keller Springs Road, Suite 420
P.O. Box 1123                                          Joyce W. Lindauer, Esq.
Addison, Texas 75001                                   12720 Hillcrest Road, Suite 625
                                                       Dallas, Texas 75230
John Gitlin, Esq.
16901 Park Hill Drive                                   /s/ Christopher J. Moser
Dallas, Texas 75248

Roof Pros Dallas, Inc.
6247 Walnut Hill Lane
Dallas, Texas 75230
Attn: Nick Partain




                                                  3
